— In an *579action to enforce an unpaid promissory note executed by the defendants, Kite and Ryan (Kite has defaulted and judgment has been entered against him), the plaintiff appeals from an order of the Supreme Court, Suffolk County, dated August 23, 1978, which denied its motion for summary judgment and granted defendant Ryan’s cross motion for a further examination before trial of plaintiffs officers. Order reversed, on the law, with $50 costs and disbursements, plaintiffs motion for summary judgment is granted and defendant Ryan’s cross motion is denied (see Fleck v Bank of Suffolk County, 67 AD2d 676; Mount Vernon Trust Co. v Bergoff, 272 NY 192, 196). Rabin, J. P., Gulotta, Shapiro and Mangano, JJ., concur.